Citation Nr: 0312312	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  95-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for a right knee 
condition with degenerative joint disease, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from April 1970 to 
February 1972 and from June 1976 to January 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO), which denied the veteran an increased 
evaluation, in excess of 10 percent, for his service-
connected right knee disorder.

In February 2000, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file.

In March 2000, the Board remanded this case to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDING OF FACT

The veteran's right knee disorder is manifested by complaints 
of pain, crepitus, tenderness, and radiological evidence of 
minimal degenerative changes and noncompensable limitation of 
motion without objective evidence of compensable limitation 
of motion, knee instability or additional functional loss.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 
10 percent for a right knee condition with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260 and 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. §§ 3.102, 3.159(c)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, 
through the issuance of the appealed rating decision, a 
December 1994 statement of the case, supplemental statements 
of the case dated in February 1999 and February 2003, 
discussion during the February 2000 Travel Board hearing, and 
a March 2000 Board remand, the veteran and his representative 
were given notice of the information and evidence needed to 
support the veteran's claim for increase, the governing law 
and regulations, and the reason for the determination made 
regarding the veteran's claim for increase.  By way of the 
aforementioned documents, the veteran and his representative 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  In addition, the Board's March 2000 
remand served to inform the veteran that the Board was 
undertaking additional development and, in effect, notified 
the veteran of the evidence that VA would obtain, and the 
evidence that the veteran was expected to provide in support 
of his claim.  Further, the record discloses that VA has also 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Most notably, copies of 
the veteran's relevant VA outpatient treatment records have 
been obtained and associated with his claims file.  In August 
1998, the veteran was afforded a current examination in 
support of his claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
had been given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records reveal that the veteran 
underwent a right knee meniscectomy in 1978, and subsequent 
thereto had complaints of chronic right knee pain with any 
increased activity.  When the veteran was examined by VA in 
May 1988, he complained of right knee pain with activity 
relieved by resting.  Upon physical examination, the veteran 
demonstrated full extension and flexion of the right knee, 
without any detectable tenderness.  An X-ray of the veteran's 
right knee was interpreted to reveal slight degenerative 
changes at the tibial tubercle.

Entitlement to service connection for a right knee condition 
with degenerative joint disease was granted in a September 
1988 rating decision, and a 10 percent evaluation was 
assigned (effective from January 1988).  The 10 percent 
rating for this disability has since remained effect.

In June 1990, the veteran filed a new claim for increase.  In 
support of this claim, the veteran was provided a VA 
examination in August 1993.  During this examination, the 
veteran complained that he had occasional aching pain with 
activity since the in-service right knee surgery.  He also 
related that he would occasionally experience a 
locking/popping-type sensation, and that twisting activities 
as well as activities up and down stairs, made these symptoms 
worse.  On physical examination, the veteran ambulated with a 
slight gait to the right lower extremity.  The patellar 
tracking was normal.  There was no swelling or effusion.  
There was a transverse incision over the medial aspect of the 
knee extending over the midportion of the patella that was 
well healed.  Tenderness to palpation was noted over the 
anteromedial joint line.  The remainder of the knee was 
nontender to palpation.  Patellar compression was nontender.  
The patellar facets were nontender to palpation.  The range 
of right knee motion was from 0 degree extension to 125 
degrees flexion.  There was no varus or valgus instability.  
The Lachman's test was negative, and there was no pivot 
shift.  The McMurray's testing did cause significant medial 
joint line pain.  The diagnostic impression was of right knee 
pain most likely secondary to medial meniscal pathology.  The 
examiner added that the veteran's symptoms were persistent, 
and that they were controlled by the veteran limiting the 
activities that he performs.

On VA examination in June 1997, the veteran complained of 
pain when standing and working all along the medial border of 
his knee.  He said at night he develops pain, which feels 
like his knee is shifting at times especially if he steps the 
wrong way.  He further said that he feels that the knee will 
give way and that this limits his activities to some degree.  
The physical examination revealed no evidence of swelling of 
the right knee or evidence of any gross bone deformity.  The 
veteran's knee was stable to varus and valgus stress, and the 
Lachman's and pivot shift of the right knee were negative.  
The range of motion of the right knee was from 0 to 
130 degrees.  The veteran was found to have medial joint line 
tenderness.  X-rays of the right knee were interpreted as 
showing mild degenerative joint disease.  The examiner 
commented that the veteran might have some impairment 
secondary to right knee pain, but that he did not have 
significant loss of range of motion, significant weakness, or 
significant loss of coordination.  

On his VA examination in July 1998, the veteran related that 
since the in-service surgery, he has had progressive pain, 
swelling, warmth, and instability.  The veteran reported that 
he has undergone no treatment through the VA for his right 
knee disorder.  The veteran's current complaints included 
swelling, clicking, and popping, and that the top part of his 
leg shifts to some degree.  The veteran elaborated that his 
right knee pain is precipitated by walking and is alleviated 
by rest and time.  It was noted that he does not use any 
crutches, cane, or brace, and that he denied any episodes of 
true dislocation or subluxation.  

On physical examination, the veteran demonstrated a normal 
gait and had a normal ability to toe walk and heel walk.  The 
range of right knee motion was 0 to 140 degrees.  There was 
one-plus crepitus on range of motion, and one-plus 
patellofemoral tenderness.  There was no instability.  There 
was a slight valgus deformity of the right knee and no 
effusion.  The McMurray's test was negative.  The diagnostic 
impression was of status post right knee medial meniscectomy 
with overall good clinical result.  The examiner noted that 
the veteran was showing no evidence of instability or 
limitation of motion of the right knee; and that the 
veteran's right knee was impairing his occupation at this 
time.  According to the examiner, the veteran could work in 
his regular duties without work restrictions, and could be 
expected to have some limitation in activities of daily 
living.  The examiner noted that the veteran should not lift 
or carry a maximum of 50 pounds, and he should not be 
involved in running, repetitive jumping or repetitive stair 
climbing.  He added the veteran should be able to do such 
activities as swimming, bicycling and upper extremity 
activities without difficulty.  

At his travel board hearing in February 2000 the veteran 
complained of constant right knee pain with activity 
especially with bending as well as instability.  The veteran 
also described how his right knee affected him both on the 
job and in his daily activities of living. 



Legal Criteria

Disability evaluations are determined by the application of 
VA's schedule for rating disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the rating schedule 
represent, as far as can be practically determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual condition in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertion and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluations, any evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14 
(2002).  However, in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flareups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees, will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic) osteoarthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however the 
limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.

In VAOPGCPREC 23-97 (July 1, 1997) VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis with limitation of motion and 
flexibility.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGPREC 9-98 
(August 14, 1998).  

Analysis

The veteran is currently in receipt of a 10 percent rating 
under hyphenated Diagnostic Code 5010-5260 for his right knee 
disability based on a finding of arthritis with painful 
noncompensable limitation of motion.  

The record establishes that the right knee condition is 
manifested by subjective complaints of pain, clinical 
findings of patellofemoral tenderness, crepitus, some 
limitation of motion and radiological evidence of 
degenerative joint disease characterized as mild by the 
veteran's VA examiner in June 1997.

The veteran's symptoms include, albeit not evident on his 
most recent VA examination, limitation of flexion of the 
right knee between 125 and 130 degrees without any 
restriction in extension.  Thus, the veteran has not 
objectively demonstrated right knee motion limited to a 
degree such as to warrant assignment of even a zero percent 
rating for this disorder under Diagnostic Codes 5260 and/or 
5261.  

Under the principle of DeLuca, further consideration is given 
to the veteran's complaints of pain as well as weakness, 
atrophy and other manifestations, which affect function.  
Generally, these ratings should address the manifestations as 
productive of additional loss of motion.  In the instant 
case, despite the veteran's complaints of pain there is no 
objective evidence of additional motion limitation or 
additional function loss to include weakness to support a 
higher rating under the motion limitation diagnostic codes.  
See DeLuca, 8 Vet. App. 202.  

Neither does the evidence show the presence of other right 
knee manifestations that would suggest the assignment of a 
separate compensable evaluation for the disability.  The 
Board acknowledges the veteran's testimony of right knee 
instability at his personal hearing in February 2000 and his 
clinical history obtained on November 2002 while seen at a VA 
outpatient treatment clinic.  However the medical evidence 
does not objectively confirm right knee instability.  In 
fact, the report of his July 1998 VA examination specifically 
notes that the veteran's right knee exhibited no instability 
on physical examination.  Absent objective evidence of 
instability, a separate or higher evaluation under Diagnostic 
Code 5257 is not warranted.

As noted, a 10 percent disability evaluation for degenerative 
arthritis of the right knee under Diagnostic Code 5010 is in 
effect.  This is because even though the right knee does not 
approximate the criteria for a compensable rating for 
limitation of flexion or extension, X-ray findings have 
confirmed arthritis.  Diagnostic Code 5003 specifically 
requires that a 10 percent rating be assigned where there is 
limitation of motion in a joint affected by service-connected 
arthritis.  However, there are otherwise no objective 
findings demonstrating entitlement to a rating in excess of 
10 percent for the right knee disability under any other 
potential applicable diagnostic code.  As such, the veteran's 
claim for increased evaluation for his right knee disorder 
must be denied.  

In reaching its decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

An increased evaluation for a right knee condition, with 
degenerative joint disease, currently rated 10 percent 
disabling, is denied.



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

